               Case 3:20-cv-05942-RS Document 33 Filed 07/27/21 Page 1 of 3




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    855 Marina Bay Parkway, Suite 210
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Richard Sepulveda
 5
 6                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 7   _____________________________________
                                              ) Case Number 20-5942 RS
 8                                            )
     Richard Sepulveda,
                                              )
 9                                            )
                     Plaintiff,               )
10   Vs.                                      ) STIPULATION OF DISMISSAL WITH
                                              ) PREJUDICE AND (Proposed) ORDER
11                                            )
     Sadeq Saleh Alqadhi, et al.,             )
12                                            )
                        Defendants.           )
13                                            )
                                              )
14
     Plaintiff Richard Sepulveda, and defendant Anselmo F. Lucas (“Defendant”) by and through their
15
     respective attorneys of record (attorney for plaintiff is Richard A. Mac Bride; attorney for
16
     Defendant is Jon R. Vaught of Vaught & Boutris, LLP), hereby stipulate as follows:
17
        1. Plaintiff and Defendant entered into a written Settlement Agreement and General Release in
18
            this matter whereby they deemed resolved all claims, and agreed to the dismissal of the
19
            above-captioned action with prejudice with regard to all defendants and all claims, all
20
            parties to bear their own respective attorney fees and costs.
21
        2. This written settlement agreement was entered into by Plaintiff and Defendant Anselmo
22
            Lucas.
23
        3. The terms of the Settlement Agreement having been fulfilled, accordingly, the Parties
24
            signing this stipulation jointly request that the Court dismiss this action with prejudice with
25
            respect to all parties and all claims. The default of defendant Sadeq Alquadhi was entered.
26
            Plaintiff will file a separate Notice of Dismissal for him together with this stipulation.
27
        4. The Parties agree that the court retains jurisdiction to enforce the terms of the Settlement
28
            Agreement.

                                                        1
               Case 3:20-cv-05942-RS Document 33 Filed 07/27/21 Page 2 of 3




 1
 2   Law Offices of Richard A. Mac Bride – By: Richard A. Mac Bride /s/ Richard A. Mac Bride
 3   Attorney for Plaintiff Richard Sepulveda                                           7/23/2021
 4   Vaught & Boutris, LLP – By: Jon R. Vaught /s/ Jon R. Vaught
 5   Attorney for Defendant Anselmo Lucas                                               7/23/2021
 6
 7                                        FILER’S ATTESTATION
 8
 9   Pursuant to General Order 45, Section X(B), I hereby attest that on July 23, 2021, I, Richard A.
10   Mac Bride, the attorney of record for plaintiff herein, received the concurrence of attorney Jon
11   Vaught, in the filing of this document.
12
13   /s/ Richard A. Mac Bride
14   Richard A. Mac Bride
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
               Case 3:20-cv-05942-RS Document 33 Filed 07/27/21 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7                                         [PROPOSED] ORDER
 8
 9   Having considered the signatory parties’ Stipulation of Dismissal with Prejudice, and for good
10   cause appearing, it is hereby ORDERED:
11      1. That the action entitled Sepulveda v. Alqadhi, et al., Case No. 20-5942 RS, is dismissed
12          with prejudice with respect to all parties, with each party to bear his own attorney’s fees and
13          costs.
14      2. The Court shall retain jurisdiction to enforce the terms of the parties’ Settlement Agreement.
15
16           July 27th, 2021
     Date: ___________________                                    ________________________________
17                                                                Richard Seeborg
18                                                                United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                       3
